COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS
 Cause number:            01-18-00933-CV
 Style:                   In the Matter of the Marriage of Dodi Marie Hildebrand and Christopher
                          Pat Hildebrand and In the Interest of M.R.H.
 Date motions filed*:     April 8 and 12, 2019
 Type of motions:         Second and Third Motions to Extend Time to File Amended Brief
 Party filing motions:    Pro Se Appellant Christopher Pat Hildebrand
 Document to be filed:    N/A (Appellant’s Amended Brief was filed on April 12, 2019)

Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 March 25, 2019 (Amended Brief)
        Number of extensions granted:           0       Current Due Date: March 25, 2019
        Date Requested:                    April 22, 2019

Ordered that motions are:
       Granted, nunc pro tunc
              If document is to be filed, document due: April 12, 2019.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         This Court’s February 21, 2019 Order had directed the district clerk to mail the
         appellate records to the pro se appellant and ordered appellant’s amended brief to be
         filed within 30 days of that Order. Accordingly, appellant’s second and third
         extension request to file his amended brief, after he stated that he received the records
         on March 25, 2019, are granted, nunc pro tunc, to April 12, 2019, the date he filed
         his amended brief on the merits here. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).

Judge’s signature: __/s/ Evelyn V. Keyes___________________________________________
                   x Acting individually      Acting for the Court
Date: ___April 23, 2019____




November 7, 2008 Revision